Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-60807-CIV-ALTMAN/Hunt

  SIMON PROPERTY GROUP, L.P., et al.,

         Plaintiffs,

  v.

  CASINO TRAVEL, INC., et al.,

        Defendants.
  ______________________________/

                                              ORDER

  Before the Hon. Roy K. Altman:

         Sawgrass Mills—the owner of a large shopping mall—contracted with Casino for bussing

  services to and from its mall. To advertise that partnership, Casino displayed various Sawgrass

  Mills trademarks on its busses and website. When Casino’s financial condition declined, it

  partnered—in clear violation of the contract’s anti-assignment clause—with John Sansac and

  Sansac’s company (Half Price), who took over Casino’s Sawgrass Mills-branded busses and

  website. What’s worse, even after Sawgrass Mills terminated its agreement with Casino, Sansac

  and Half Price continued to use the Sawgrass Mills marks.

         In this trademark-infringement action, Sawgrass Mills (primarily) sought injunctive relief.

  Because Sansac and Half Price never appeared in the case, the Court entered a final default

  judgment and permanent injunction against them. That injunction expressly applied to Sansac,

  Half Price, and “any persons acting in concert and participat[ing] with them.” When Sawgrass

  Mills terminated its contract with Casino, Casino was acting only through Sansac and Half Price.

  As a result, Sawgrass Mills received precisely what it sought from this lawsuit: an injunction




                                                  1
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 2 of 14




  barring all Defendants (including Casino) from using its marks. Having achieved that result—and

  wisely hoping to avoid the needless expenditure of time and money—Sawgrass Mills voluntarily

  dismissed its case as to Casino.

         That’s when things took a strange turn. Despite playing only a (very) minimal role in the

  case—and ignoring the fact that it, too, like Sansac and Half Price, was subject to the Court’s

  injunction—Casino moved for over $90,000 in attorneys’ fees, arguing (illogically) that, in fact, it

  was the prevailing party. This Court referred that motion to U.S. Magistrate Judge Patrick M. Hunt,

  who (unsurprisingly) concluded that, if anything, Sawgrass Mills—and not Casino—had

  prevailed. As this summary should have made clear, this Court will AFFIRM the Magistrate

  Judge’s decision.

                                             THE FACTS

         On March 27, 2019, the Plaintiffs, Simon Property Group, L.P., Simon-Mills III, LLC, and

  Sunrise Mills (MLP), L.P. (collectively, “Sawgrass Mills”), brought this action for injunctive relief

  and damages against the Defendants, Casino Travel, Inc. (“Casino Travel”); Tour95, LLC

  (“Tour95”); Half Price Tour Tickets, LLC (“Half Price”); and John Sansac (“Sansac”).1 See

  Compl. [ECF No. 1]. Sawgrass Mills owns and operates a large shopping mall in Sunrise, Florida.

  See Preliminary Injunction Order [ECF No. 69] (“PI Order”) at 2. Casino Travel and Tour95

  (together, “Casino”) are commonly owned and provide bussing services. Id. at 4, 6–7.2




  1
    The Complaint also named Sol Taylor—an individual who (Sawgrass Mills believed) operated,
  together with the other Defendants, the infringing websites and social media accounts—as a
  Defendant. See Compl. ¶ 8. Soon after the case was filed, though, Sawgrass Mills voluntarily
  dismissed Taylor from the case. See Notice of Voluntary Dismissal [ECF No. 54].
  2
    Because Casino Travel and Tour95 are commonly owned—and since, together, they operated the
  bussing business (Tour95 had the necessary government permits for those busses), see PI Order at
  6–7—this Court treats them as one.


                                                   2
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 3 of 14




            Sawgrass Mills contracted with Casino (through Casino’s owner) to shuttle customers to

  and from the mall. Id. at 4. The contract allowed Casino to use Sawgrass Mills’s trademarks to

  promote its services. Id. The contract also (1) prohibited Casino from assigning any of its rights

  under that agreement without Sawgrass Mills’s prior written consent, (2) allowed Sawgrass Mills

  to terminate the contract for any reason, and (3) required Casino to stop using Sawgrass Mills’s

  marks on the agreement’s expiration (or termination). Id. at 4–5.

            During the course of this service contract, Casino’s financial condition deteriorated. Id. at

  4. To continue providing shuttle services, Casino partnered with Sansac—a South Florida tourism

  services provider who owned Half Price. Id. As part of that partnership, Casino transferred to

  Sansac and Half Price both (1) the Sawgrass-branded shuttle busses and (2) a website Casino had

  previously operated, which displayed the Sawgrass Mills marks and advertised the company’s

  shuttle services. Id. at 4–5. Learning of this arrangement, Sawgrass Mills demanded that the

  Defendants stop infringing on their marks and (then) promptly terminated its service contract with

  Casino. Id. at 5. Casino Travel later went out of business and dissolved. Id. at 5–6.3

            But, even after Sawgrass Mills terminated the service contract, Sansac and Half Price

  continued to operate the Sawgrass-branded busses and website. Id. at 5. The quality of the shuttle

  service substantially declined during this time, and the continued operation resulted in a significant

  increase in marketplace confusion. Id. So, on March 27, 2019, Sawgrass Mills—left with no

  choice—brought this action, through which it (mainly) sought temporary and permanent injunctive

  relief against the Defendants. See generally Compl.

            The Complaint asserted federal claims of trademark infringement, false designation of

  origin, and unfair competition—in addition to some supplemental state-law claims. See generally



  3
      Tour95, however, is still active. See PI Order at 6–7.


                                                     3
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 4 of 14




  id. One day after filing the Complaint, Sawgrass Mills moved for a preliminary injunction against

  the Defendants. See Motion for Preliminary Injunction [ECF No. 6]. This Court resolved that

  motion in two stages.

            First, on June 26, 2019, after Half Price and Sansac failed (for several months) to appear,

  this Court entered default final judgments and permanent injunctions against both of them. See

  [ECF Nos. 63, 65, 80]. Crucially, the injunction applied broadly to Half Price, Sansac, and “any

  persons acting in concert and participation with them.” Permanent Injunction Against Half Price

  [ECF No. 63]. In full, that injunction provided as follows:

            A permanent injunction is entered against Half Price, enjoining it, its managing
            members, officers, directors, agents, employees, and any persons acting in concert
            and participation with them from using any mark, name, slogan, word, phrase,
            Internet domain, trade name, business name, or device that is identical or
            confusingly similar to the Plaintiffs’ trademarks, for any purpose . . . .

  Id. at 1.4

            Second, on July 10, 2019, after conducting evidentiary hearings,5 the Court—having

  already granted an injunction against Half Price and Sansac—denied Sawgrass Mills’s Motion for

  Preliminary Injunction as to Casino, the only remaining Defendant in the case. See generally PI

  Order. But this decision—to deny the request for a preliminary injunction against Casino—was

  (notably) not based on the merits. Id. at 7–9. Instead, the Court ruled that Sawgrass Mills had not




  4
      The injunction against Sansac was substantially the same. It provided:

            A permanent injunction is entered against Sansac, enjoining him and any persons
            acting in concert and participation with him from using any mark, name, slogan,
            word, phrase, Internet domain, trade name, business name, or device that is
            identical or confusingly similar to the Plaintiff’s trademarks, for any purpose . . . .

  Permanent Injunction Against Sansac [ECF No. 65] at 1.
  5
    Casino did not appear in this case until one day before the preliminary injunction hearing and, as
  a result, filed no written response to the motion.


                                                      4
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 5 of 14




  shown a “substantial threat of irreparable injury” because—by that point—the Sawgrass-marked

  shuttles and website were operated entirely through Half Price and Sansac, who had already been

  enjoined from further infringing on Sawgrass Mills’s intellectual property. Id. at 7.

         A few days after this Court entered its Preliminary Injunction Order, Sawgrass Mills—

  satisfied that it had obtained the relief it was after—voluntarily dismissed Casino from the case.

  See Notice of Voluntary Dismissal [ECF No. 70]. Because Sawgrass Mills voluntarily dismissed

  Casino before Casino answered to the Complaint, Sawgrass Mills did not need leave of court. See

  FED. R. CIV. P. 41(a)(1)(A)(i). Casino thus received no ruling in its favor on the merits; and, indeed,

  Sawgrass Mills remains free to re-file its claims against Casino.

         Despite having participated in only two hearings—and filing a single motion to dismiss

  (which never ripened)—Casino seeks over $90,000 in attorneys’ fees. See Motion for Attorneys’

  Fees [ECF No. 73] (the “Motion”) at 14. This Court referred that Motion to U.S. Magistrate Judge

  Patrick M. Hunt, who (noting that Casino had not prevailed) recommended that this Court deny

  Casino’s request. See Report and Recommendation [ECF No. 81] (the “Report”). Casino timely

  objected to the Report. See Objections [ECF No. 82]. For the reasons set out below, the Court now

  affirms.

                                               THE LAW

         A district court “may refer a motion for attorney’s fees to a magistrate judge under Rule

  72(b) as if it were a dispositive pretrial matter.” FED. R. CIV. P. 54(d); FED. R. CIV. P. 72. “The

  district judge must determine de novo any part of the magistrate judge’s disposition that has been

  properly objected to.” FED. R. CIV. P. 72(b)(3). But, when no party has timely objected, “the court

  need only satisfy itself that there is no clear error on the face of the record in order to accept the

  recommendation.” FED. R. CIV. P. 72 advisory committee’s notes.




                                                    5
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 6 of 14




         Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged that Congress’s intent was to require de novo review only when objections have

  been properly filed—and not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150

  (1985) (“It does not appear that Congress intended to require district court review of a magistrate

  [judge]’s factual or legal conclusions, under a de novo or any other standard, when neither party

  objects to those findings.”). And so, the “[f]ailure to object to the magistrate [judge]’s factual

  findings after notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738

  (11th Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

                                              ANALYSIS

         This dispute over attorneys’ fees rapidly devolved into a (misguided) quarrel over the

  application of state verses federal law—along with a doubly unnecessary back-and-forth over the

  meaning of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938). So, Casino cited Fla. Stat. §

  817.41(6)—a provision that awards attorneys’ fees to prevailing parties in misleading advertising

  suits—for its position that its fee request is governed by state law. See Motion at 5. Sawgrass Mills,

  on the other hand, pointed to the Lanham Act’s fee provision—15 U.S.C. § 1117—for its view

  that federal law applies. See Response [ECF No. 77] at 2. Ultimately, of course, this Erie dispute

  is beside the point because Casino isn’t entitled to fees under either standard.6

         A.      Casino Is Not Entitled to Fees Under Federal Law

         The Lanham Act provides that “[t]he court in exceptional cases may award reasonable

  attorney fees to the prevailing party.” 15 U.S.C. § 1117(a) (emphases added); see also N. Am.

  Clearing, Inc. v. Brokerage Computer Sys., Inc., 395 F. App’x 563, 565 (11th Cir. 2010) (“Parties




  6
   Because Casino timely objected to Judge Hunt’s Report, the Court reviews Casino’s arguments
  de novo.


                                                    6
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 7 of 14




  who prevail on claims under the Lanham Act may recover their reasonable attorney’s fees ‘in

  exceptional cases.’” (quoting 15 U.S.C. § 1117(a)). In our case, Casino is not entitled to fees both

  because this was not an “exceptional case” and because Casino was not the “prevailing party.”

         First, this case is in no way “exceptional.” Under the Lanham Act, an “exceptional case”

  is one that “‘stands out from others,’ either based on the strength of the litigating positions or the

  manner in which the case was litigated.” Tobinick v. Novella, 884 F.3d 1110, 1118 (11th Cir. 2018)

  (quoting Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014)); see also

  Most Worshipful Nat’l Grand Lodge v. United Grand Lodge GA AF & AYM, Inc., 813 F. App’x

  455, 460 (11th Cir. 2020) (applying the “stands out from others” test).

         As a preliminary matter, Casino has never even suggested that this case is exceptional. It

  has thus waived any such argument—a waiver that’s sufficient to dispose of any claim it may have

  had to fees under § 1117. See Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1319

  (11th Cir. 2012) (“[T]he failure to make arguments and cite authorities in support of an issue

  waives it.”); In re Egidi, 571 F.3d 1156, 1163 (11th Cir. 2009) (“Arguments not properly presented

  . . . are deemed waived.”). But, even if Casino had not waived this argument, absolutely nothing

  “stands out” about the strength of Sawgrass Mills’s claims or its strategy in litigating this case.

  Indeed, on the merits, Sawgrass Mills got exactly what it wanted—an injunction directly against

  two Defendants and indirectly against the two others. Nor did Sawgrass Mills act (in any way)

  unreasonably during the litigation. It did not (for instance) generate needless motions practice,

  delay matters, fail to comply with court orders, or employ vexatious discovery tactics. To the

  contrary, because of Sawgrass Mills’s diligence and professionalism, the case was closed in under




                                                    7
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 8 of 14




  four months. On these facts, there is nothing exceptional about this run-of-the-mill trademark

  case.7

           Second, any claim to fees under § 1117 is (doubly) doomed because Casino did not prevail

  in the case. Under federal law, to determine whether a party has prevailed, we must assess “whether

  a ‘court-ordered . . . material alteration of the legal relationship of the parties’ has occurred.” First

  Time Videos, LLC v. Oppold, 559 F. App’x 931, 932 (11th Cir. 2014) (quoting Buckhannon Bd. &

  Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598 (2001)). “In other words,

  there must be: (1) a situation where a party has been awarded by the court ‘at least some relief on

  the merits of his claim’ or (2) a ‘judicial imprimatur on the change’ in the legal relationship

  between the parties.” Smalbein v. City of Daytona Beach, 353 F.3d 901, 905 (11th Cir. 2003)

  (quoting Buckhannon, 532 U.S. at 603, 605).

           In our case, Casino received neither court-awarded “relief on the merits” nor any “judicial

  imprimatur” on “the change” in its “legal relationship” with Sawgrass Mills. Sawgrass Mills

  voluntarily dismissed Casino from the case under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

  This provision specifically allows a plaintiff to voluntarily dismiss a defendant “without prejudice”

  (i.e., not on the merits), see FED. R. CIV. P. 41(a)(1)(B), and “without a court order” (i.e., without

  judicial imprimatur), see FED. R. CIV. P. 41(a)(1)(A). And the Eleventh Circuit has been pellucid

  on this point. In First Time Videos, for instance, the defendant—who had been voluntarily

  dismissed under Rule 41(a)(1)(A)(i) (the very same provision at issue here)—sought fees as the




  7
    Cf. Domond v. PeopleNetwork APS, 750 F. App’x 844, 848 (11th Cir. 2018) (finding that the
  district court did not abuse its discretion in concluding that the case was “exceptional” where the
  claims were “baseless” and “unusually weak”); Tobinick, 884 F.3d at 1118–19 (finding that the
  district court did not abuse its discretion in concluding that the case was “exceptional” where the
  plaintiffs “repeatedly” pressed the same issues and sought to “multiply the proceedings by adding
  new parties and claims” eleven months into the case).


                                                     8
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 9 of 14




  “prevailing party” in a copyright suit. 559 F. App’x at 931. The Eleventh Circuit rejected this

  request, holding that, because the plaintiff had only “dismissed voluntarily its complaint . . . under

  Fed. R. Civ. P. 41(a)(1)[A](i),” the defendant had “failed to demonstrate ‘prevailing party’ status.”

  Id. at 932; see also RFR Indus., Inc. v. Century Steps, Inc., 477 F.3d 1348, 1353 (Fed. Cir. 2007)

  (“We hold that a plaintiff’s voluntary dismissal without prejudice pursuant to Rule 41(a)(1)[A](i)

  does not bestow ‘prevailing party’ status upon the defendant.”).8

         B.      Casino Is Not Entitled to Fees Under State Law

         Casino’s retreat to state law fares no better. Florida Statutes § 817.41—Florida’s

  misleading-advertising statute—provides, in pertinent part, that “[a]ny person prevailing in a civil

  court action for violation of this section shall be awarded costs, including reasonable attorney’s

  fees.” FLA. STAT. § 817.41(6) (emphasis added). “In general, when a plaintiff voluntarily dismisses

  an action, the defendant is the prevailing party.” Thornber v. City of Ft. Walton Beach, 568 So. 2d

  914, 919 (Fla. 1990). But Florida courts routinely acknowledge that “this rule does not apply

  without exception and that a court may look behind a voluntary dismissal at the facts of the

  litigation to determine if a party has prevailed.” Residents for a Better Community v. WCI

  Communities, Inc., 291 So. 3d 632, 634 (Fla. 2d DCA 2020); Kelly v. Bankunited, FSB, 159 So.

  3d 403, 406 (Fla. 4th DCA 2015) (recognizing that “strictly apply[ing] the general rule [of




  8
    Under Rule 41(a)(1)(B)’s “two-dismissal rule,” a second voluntary dismissal “operates as an
  adjudication on the merits.” FED. R. CIV. P. 41(a)(1)(B). But, in First Time Videos, the Eleventh
  Circuit held that even such an adjudication on the merits would not confer on the defendant
  prevailing-party status because “the dismissal itself [would] still [be] automatic and not the result
  of court action.” 559 F. App’x at 932. In other words, such a voluntary dismissal would not
  constitute court-awarded relief on the merits. Id.


                                                    9
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 10 of 14




   Thornber] would elevate form over substance and lead to a result contrary to the purpose of” fee-

   shifting statutes).9

           Rather than (myopically) focusing on form, “courts must look to the substance of litigation

   outcomes—not just procedural maneuvers—in determining the issue of which party has prevailed

   in an action.” Tubbs v. Mechanik Nuccio Hearne & Wester, P.A., 125 So. 3d 1034, 1041 (Fla. 2d

   DCA 2013). In assessing the effect of a voluntary dismissal, then, the question is “whether the

   party succeeded on any significant issue in litigation which achieves some of the benefit the parties

   sought in bringing suit.” Padow v. Knollwood Club Ass’n, Inc., 839 So. 2d 744, 745 (Fla. 4th DCA

   2003) (cleaned up). Crucially, a plaintiff’s decision to voluntarily dismiss an action will not confer

   prevailing-party status where the plaintiff “recovered the majority of what it sought by filing suit.”

   Wilson, 170 So. 3d at 139. At that point, to forge forward with “needless litigation” would be a

   “waste of resources”—something fee-shifting statutes do not condone. Valencia Golf & Country

   Club Homeowners’ Ass’n, Inc. v. Cmty. Res. Servs., Inc., 272 So. 3d 850, 852–53 (Fla. 2d DCA

   2019) (quoting Padow, 839 So. 2d at 746).

           Here, Sawgrass Mills prevailed on every significant issue. And, indeed, it obtained

   precisely the relief it sought when it initially filed its lawsuit: an injunction preventing all

   Defendants (including Casino) from further using its trademarks on either the Sawgrass-branded

   shuttles or the website. Specifically, in entering a permanent injunction against the two defaulted

   Defendants—Half Price and Sansac—this Court also enjoined “any persons acting in concert and



   9
     See also Radosevich v. Bank of New York Mellon, 245 So. 3d 877, 881 (Fla. 3d DCA 2018) (“[A]
   court may, under appropriate circumstances, look beyond a voluntary dismissal and consider other
   facts of the litigation in determining whether a party is the prevailing party for purposes of
   entitlement to attorney’s fees.”); Blue Infiniti, LLC v. Wilson, 170 So. 3d 136, 139 (Fla. 4th DCA
   2015) (“[A] defendant is not automatically the prevailing party for the purpose of an attorney’s fee
   statute when a plaintiff takes a voluntary dismissal.” (quoting Padow v. Knollwood Club Ass’n,
   Inc., 839 So. 2d 744, 746 (Fla. 4th DCA 2003))).


                                                    10
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 11 of 14




   participation with them.” As Sawgrass Mills—and Judge Hunt—rightly point out, that injunction

   effectively prohibited Casino’s use of the trademarks, because (at the time of the injunction) Half

   Price and Sansac had sole possession and control over the infringing busses and website. As Judge

   Hunt put it: “Since the evidence established that Casino would only be able to act through Sansac

   and Half Price, the permanent injunctions against them also could be used to enjoin Casino.”

   Report at 4.10 As a result, rather than press on, Sawgrass Mills—having already obtained the relief

   it needed—voluntarily dismissed its action against Casino. If any party prevailed, in short, it was

   Sawgrass Mills, not Casino.11

          Florida courts have denied requests for fees in similar circumstances. In Padow, for

   example, a condominium association sued one of its members for failing to pay the maintenance

   fees. 839 So. 2d at 745. Months into the litigation, the member paid the association $2,000 in

   maintenance fees. Id. Having received what it viewed as some (but not all) of what it was due, the

   association eventually voluntarily dismissed the case. Id. Like Casino, the member then moved for

   attorneys’ fees. Id. The Fourth DCA denied that motion, reasoning that the association only

   voluntarily dismissed the case after the member had “paid the substantial part of the association’s

   claim for delinquent assessments.” Id. at 746. At that point, to continue the lawsuit “would have

   been a waste of resources.” Id. Despite the voluntary dismissal, in other words, the member had



   10
      Indeed, this Court recognized as much in its Preliminary Injunction Order when it noted that
   Sawgrass Mills was “not without remedy” against Casino since Sawgrass Mills had “already
   obtained permanent injunctions against Sansac and Half Price—the only entities who appear to be
   actively infringing the Sawgrass Marks.” See PI Order at 8 n.3.
   11
      N.B. The Court need not decide today whether Sawgrass Mills prevailed in this case. It is enough
   to say that Casino didn’t. Nevertheless, the Court here adds that, by now, Sawgrass Mills has
   waived any right it might have had to attorneys’ fees—and the Court would not look kindly on any
   belated attempt to collect those fees. See S.D. FLA. L.R. 7.3(a)(1) (providing that a motion for
   attorneys’ fees “shall . . . be filed and served within sixty (60) days of the entry of final judgment
   or order giving rise to the claim; regardless of the prospect or pendency of supplemental review or
   appellate proceedings”).


                                                    11
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 12 of 14




   not prevailed. Id. That reasoning is dispositive here. Once this Court entered permanent injunctions

   against Half Price and Sansac—injunctions that applied with equal force to Casino—Sawgrass

   Mills got the relief it had been seeking. To continue to litigate the case at that point would thus

   have been a complete waste of everyone’s time. The Court will not punish a party for conserving

   the litigants’—and this Court’s—resources.

          In its Objections, Casino cites three cases—all inapposite. First, Casino relies on Black

   Diamond Properties, Inc. v. Haines, 36 So. 3d 819 (Fla. 5th DCA 2010). Although that court

   awarded fees to a voluntarily-dismissed defendant, that case—unlike ours—was one in which

   “there [was] no confusion over which party prevailed below.” Id. at 822. Here, though, the parties

   (obviously) disagree over who prevailed—a reasonable disagreement given our injunctive quirk,

   which was nowhere present in Black Diamond.12 Second, Casino points to Yampol v. Schindler



   12
           To the extent the Fifth DCA has adopted the position that all voluntary dismissals (per se)
   confer prevailing-party status, see, e.g., Vidibor v. Adams, 509 So. 2d 973, 974 (Fla. 5th DCA
   1987) (suggesting as much), this Court rejects that position. In applying Florida law, this Court’s
   job is to predict (as best as possible) the rule the Florida Supreme Court might apply in like
   circumstances. See Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1348 (11th Cir.
   2011) (“Where the highest court—in this case, the Florida Supreme Court—has spoken on the
   topic, we follow its rule. Where that court has not spoken, however, we must predict how the
   highest court would decide this case.”). And the Florida Supreme Court already rejected any such
   per se rule when it explicitly said that a voluntary dismissal “[i]n general”—not always—will
   confer prevailing party status. See Thornber, 568 So. 2d at 919. The ineluctable inference,
   therefore, is that (as other DCAs have recognized) there are exceptions to the voluntary-dismissal
   rule. See, e.g., WCI Communities, Inc., 291 So. 3d at 632 (noting that there are exceptions);
   Bankunited, FSB, 159 So. 3d at 406 (same).
           And, for two reasons, this makes sense. First, we begin with the plain meaning of the word
   “prevailing” as that term appears in the statute. Nesbitt v. Candler Cty., 945 F.3d 1355, 1358 (11th
   Cir. 2020) (“In construing a statute we must begin, and often should end as well, with the language
   of the statute itself.” (quoting United States v. Steele, 147 F.3d 1316, 1318 (11th Cir. 1998) (en
   banc))); cf. A. SCALIA & B. GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 69
   (2012) (“The ordinary-meaning rule is the most fundamental semantic rule of interpretation.”).
   “Prevailing” means that which “is or proves to be superior in any contest; victorious; ruling;
   effective, influential.” OXFORD ENGLISH DICTIONARY (3d ed. 2007). Given this meaning, it would
   seem absurd to conclude that a party—like Casino—was “superior” or “victorious” in a lawsuit
   when (1) it received no favorable ruling on the merits, (2) the opposing side got all the relief it


                                                   12
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 13 of 14




   Elevator Corp., 186 So. 3d 616 (Fla. 3d DCA 2016). In that case, however, the court explicitly

   recognized that “[t]here are undoubtedly cases in which the general [Thornber] rule may be

   inapplicable to a particular set of circumstances.” Id. at 617. But, because the plaintiff had not

   pointed to any such circumstances, the court granted the defendant’s motion.13 Id. In our case, by

   contrast, Sawgrass Mills has pointed to the kinds of circumstances that, as mentioned, render the

   Thornber rule inapplicable. Third, Casino directs the Court to Alhambra Homeowners Ass’n, Inc.

   v. Asad, 943 So. 2d 316 (Fla. 4th DCA 2006). But that case—unlike ours—involved a plaintiff

   that voluntarily dismissed its case only after the defendant had filed a sure-to-be-granted motion

   for summary judgment.14 Id. at 317. Again, Sawgrass Mills dropped this case—not in the face of

   near-certain defeat—but because it had gotten what it wanted.

                                                    ***

          Having carefully considered the Motion, the briefing, the record, and the governing law,

   the Court hereby ORDERS AND ADJUDGES as follows:

          1. The Report [ECF. No. 81] is AFFIRMED AND ADOPTED in full.

          2. The Motion [ECF No. 73] is DENIED.




   wanted, (3) the opposing party remains free to re-file its action, and (4) the court entered an
   unfavorable injunction against that party. Second, the Florida Supreme Court—in this Court’s
   view—would be unlikely to adopt a per se rule that a voluntary dismissal automatically confers
   prevailing-party status because of the perverse incentives such a rule would create. Such a rule,
   after all, would encourage a plaintiff who has already obtained all (or nearly all) the relief it sought
   to (needlessly) press on with its case. See Padow, 839 So. 2d at 746. The Florida Supreme Court
   is unlikely to adopt such an inefficient rule.
   13
      The Yampol Court also based its ruling on the fact that the plaintiff had voluntarily dismissed its
   case in the face of a (likely) adverse ruling on summary judgment. 186 So. 2d at 617. Here,
   Sawgrass Mills dismissed the case because it obtained the relief it needed—not because it feared
   losing on the merits.
   14
      The plaintiff in that case had (unambiguously) failed to comply with a condition precedent
   before its lawsuit.


                                                     13
Case 0:19-cv-60807-RKA Document 87 Entered on FLSD Docket 10/20/2020 Page 14 of 14




         DONE AND ORDERED in Fort Lauderdale, Florida, this 19th day of October 2020.




                                                 _________________________________
                                                 ROY K. ALTMAN
                                                 UNITED STATES DISTRICT JUDGE

   cc:   counsel of record




                                            14
